United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 25, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-41502
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MANUEL PADRON-RAMIREZ, true name
Jose Alberto Ceballos-Martinez,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 5:04-CR-1114-ALL
                          --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender has moved for leave to withdraw

from representation of Manuel Padron-Ramirez and has filed a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Padron-Ramirez has not responded to counsel’s motion

and brief.     Our independent review of the record and counsel’s

brief shows that there are no nonfrivolous issues for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41502
                                 -2-

is excused from further responsibilities herein, and this appeal

is DISMISSED.   See 5TH CIR. R. 42.2.